Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 15, the phrases “the opening in the first panel” and “the opening in the second panel” lack proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9, 13, 15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schweitzer et al. (7,621,405; hereinafter Schweitzer).  
As to claim 1, Schweitzer discloses a trapped tray packaging system (10C; Figs. 12-15) comprising a back panel (66C) having a first opening (79C), a tray (30C, 98C) including a first well (94C) having a bottom wall and a side wall extending upward therefrom and a second well (91C’; 94C”) having a bottom wall and a side wall extending upward therefrom and a bridge portion between the first well and the second well, and a lip extending outward around the first well and the second well and the lip is perpendicular to the side wall, a front wall (64C) connected to the back panel and having a first opening (78C) for exposing the first well and a portion (a lower section of a tear away strip 108C) covering in the second well; and the lip is trapped between the front panel and the back panel.
As to claims 2 and 19, Schweitzer further discloses a film (96C) extending across the first well.
As to claims 6-7, Schweitzer further discloses the back panel and the front panel formed from a single sheet of plastic, paper or cardboard/paperboard (column 6, lines 15-39).
As to claim 9, Schweitzer discloses the front panel is connected to the back panel along a top edge (57 as shown in Fig. 4).
As to claim 13, Schweitzer discloses the front panel is glued to the back panel (column 5, lines 36-38).
As to claim 15, Schweitzer discloses a trapped tray packaging system (10C; Figs. 12-15) comprising a back panel/first rectangular shaped panel (66C) having a first opening (79C) and a second opening (79C’; 79C”) spaced from the first opening, a front wall/second rectangular shaped panel (64C) having a first opening (78C) and a first edge (57; see Fig. 4) hingedly connected to a first edge of the back panel/first rectangular shaped panel, and a tray (30C, 98C) including a first well (94C) and a second well (91C’; 94C”) separated by a bridge and a lip extending outward from a top edge of the tray, the lip extends outward past the edges of the first and second openings in the first panel and the edges of the first opening in the second panel and is trapped therebetween, and the first opening in the front wall/second rectangular shaped panel exposes only the first well (a lower section of a tear away strip 108C).
As to claim 18, see Fig. 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 9, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer Hansen et al. (8,616,373; hereinafter Hansen).
As to claims 4-5, Schweitzer discloses the trapped tray packaging system as above having most of the limitations of the claims except for the tray is formed from molded pulp or paperboard.
Hansen teaches a trapped tray packaging system (10) comprising a back panel/first rectangular shaped panel (52), a front panel/second rectangular shaped panel (50), and a tray (20) having a lip (30) which is trapped between the back panel/first rectangular shaped panel and the front panel/second rectangular shaped panel.  The tray may be manufactured from recycled materials such as paper pulp, molded pulp, or a suitable plastic material (column 7, lines 41-58).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Hansen to modify the trapped tray packaging system of Schweitzer so the tray is constructed from molded pulp or paperboard because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
As to claim 9, to the extent that Schweitzer fails to show the front panel is connected to the back panel along the top edge, Hansen further teaches the front panel is connected to the back panel along the top edge (54; Fig. 7).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Hansen to modify the trapped tray packaging system of Schweitzer so the trapped tray packaging system is constructed with the front panel is connected to the back panel along the top edge because the selection of the specific location for connecting the front panel to the back panel such as at the top edge or other edges would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.  
As to claim 15, Schweitzer discloses the trapped tray packaging system as above having all the limitations of the claim.  To the extent that Schweitzer fails to show the back panel/first shaped panel (66C) is a first rectangular shaped panel and the front wall/second shaped panel (64C) is a second rectangular shaped panel, Hansen teaches the back panel/first rectangular shaped panel (52) and the front panel/second rectangular shaped panel (50).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Hansen to modify the trapped tray packaging system of Schweitzer so the trapped tray packaging system is constructed with the back panel/first shaped panel comprises a first rectangular shaped panel and the front wall/second shaped panel comprises a second rectangular shaped panel because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Claims 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer in view of Palm et al. (6,691,870).  Schweitzer discloses the film extending across the first well as above.  To the extent that the film of Schweitzer is not considered equivalent to a film as claimed, Palm teaches a tray (2) having a top portion and a film (3, 3’) securing the top portion of the tray.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Palm to modify the trapped tray packaging system of Schweitzer so the trapped tray packaging system is constructed with a film extending across the first well for securing an item within the tray.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer in view of Grosskopf (2007/0187273).  Schweitzer discloses the trapped tray packaging system as above having most of the limitation of the claim except for the tray includes a debossed graphic.  Grosskopf teaches a packaging container for displaying and housing products comprising a tray (102) having graphics, advertising, promotional, or other information printed on a surface of the tray ([0051] & [0055]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Grosskopf to modify the trapped tray packaging system of Schweitzer so the tray comprises a graphic printed on the tray for decorative purposes and also to provide convenience for a user.  It also would have been obvious to one having ordinary skill to further modify the tray of Schweitzer as modified so the graphic is debossed on the tray instead of printed on the tray because the selection of the specific method of providing graphic on the tray such as printing method or debossing method would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.

	Response to Arguments

Applicant's arguments with respect to all pending claims have been considered but are deemed to be moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUAN K BUI/
Primary Examiner, Art Unit 3736